ORDER

PER CURIAM.
Defendant appeals after a jury convicted him of delivery of a controlled substance, section 195.211, RSMo 1994. The trial court sentenced him, in accordance with the jury’s assessment, to five years imprisonment. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth *384the reasons for this order pursuant to Rule 30.25(b).